Citation Nr: 1111466	
Decision Date: 03/22/11    Archive Date: 04/05/11

DOCKET NO.  04-14 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1. Entitlement to service connection for an anxiety disorder, to include as secondary to in-service missile fuel or radiation exposure.

2.  Entitlement to service connection for irritable bowel syndrome, ulcers, and stomach problems, to include as secondary to in-service missile fuel or radiation exposure.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

T. R. Bodger


INTRODUCTION

The Veteran served on active duty from November 1956 to November 1958.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2003 rating decision of the Department of Veterans Appeals (VA) Regional Office (RO) in North Little Rock, Arkansas.  

In November 2004, the Veteran testified before the undersigned Veterans Law Judge during a travel board hearing.  A transcript of the proceeding has been associated with the claims file.  

The Board notes that this matter has been remanded a number of times.  In August 2005, it was remanded for due process considerations.  In April 2008, the Board remanded this matter for further evidentiary development.  Specifically, the Board directed the RO to provide the Veteran with proper notice regarding how to substantiate his service connection claims.  The RO was also asked to obtain the Veteran's VA treatment records from the Fayetteville VA Medical Center, assist the Veteran in obtaining private treatment records from a J.K.R., M.D., and contact the National Personnel Record Center to obtain specific treatment records.  Thereafter, the Veteran was to be scheduled for VA examinations to determine the nature and etiology of any current gastrointestinal and psychiatric disabilities.  In June 2009, the Board again remanded this matter for additional VA examinations to assess the etiology of any gastrointestinal disabilities and psychiatric disabilities.  VA examinations were obtained in June 2009 and the matter again returns to the Board.  

Unfortunately, another remand is required.  As will be discussed below, the Veteran, including in an October 2008 statement, has asserted an alternate theory of entitlement to service connection for the disorders on appeal.  Specifically, the Veteran claimed that he was not only exposed to harmful chemicals during his service but also to radiation in connection with the missile program.  The RO did not adjudicate this alternative theory of entitlement and the matter must be remanded.  The Board has recharacterized the issues of service connection to include such a theory.  Further, the medical opinions obtained in association with the Veteran's stomach problems are inadequate and the matter must be remanded for another examination.  This matter is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. 


REMAND

In April 2008, the Board noted that the record on appeal contained conflicting information as to whether the Veteran had a psychiatric disorder, irritable bowel syndrome, and/or a stomach disability such as ulcers, and whether or not such disabilities were causally related to his active service or any incident therein.  The Board remanded the matter for a VA medical examination.  Pursuant to the Board's remand instructions, the Veteran underwent VA medical and psychiatric examinations in January 2009.  However, the examiners failed to provide adequate opinions clarifying the nature and etiology of his disabilities.  The matter was remanded again in June 2009 for proper VA examinations pursuant to Stegall v. West, 11 Vet. App. 268 (1998) (holding that where remand instructions are not followed, the Board errs as a matter of law when it fails to ensure compliance). 

Following this June 2009 remand, the Veteran was afforded a June 2010 VA psychiatric examination where he was diagnosed with a generalized anxiety disorder and the examiner opined that the Veteran's anxiety was triggered by his irritable bowel syndrome.  The Veteran also underwent a VA examination where he was diagnosed with resolved peptic ulcer disorder, reflux, and irritable bowel syndrome.  The examiner indicated that the Veteran's irritable bowel syndrome had its onset in 1958 which dates it back to service but it is not clear whether this was the examiner's opinion or history provided by the Veteran.  The examiner also noted at the beginning of the report that the Veteran's peptic ulcer disorder began in 1962 which would have been after service discharge but, again, it is difficult to determine from the report whether this is the examiner's opinion as to the time of onset.  The examiner then indicated that the Veteran's occasional reflux disease and resolved peptic ulcer disorder were the result of service symptoms.  She did not provide an opinion as to whether it is as likely as not that the Veteran's irritable bowel syndrome is related to service.  

An addendum was obtained in August 2010 when the examiner opined that the Veteran's irritable bowel syndrome was less likely as not due to military service.  The examiner reasoned that the Veteran's records "clearly reveal this problem has 'persisted since childhood.'"  The examiner pointed to private treatment notes authored by Dr. J.K.R., which state that the Veteran had stomach problems prior to service and they had not progressed beyond the natural progression while in and out of service.  

The law provides that every veteran taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment.  38 U.S.C.A. § 1111.  To rebut the presumption of sound condition under section 1111 of the statute for disorders not noted on the entrance or enlistment examination, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  Id.; see also VAOPGCPREC 3-2003 (July 16, 2003).

The Veteran's service treatment records for his period of active service are unavailable as they were destroyed in a 1973 fire that occurred at the National Personnel Records Center.  Therefore, the presumption of sound condition applies in this case.  38 U.S.C.A. § 1111; see Doran  v. Brown, 6 Vet.App. 283, 286 (1994) (where entrance examination was missing, case treated as if the presumption of sound condition attached because Court concluded, "as a matter of law, that the presumption of soundness was rebutted by clear and unmistakable evidence . . . ."); Bagby, 1 Vet.App. 225, 227 (1991) (holding that presumption of sound condition "only attaches where there has been an induction examination in which the later complained of disability was not detected . . . .").

The only service records associated with the claims file include a December 1959 Army Reserve Qualification Questionnaire indicating that the Veteran was under a doctor's care for a nervous condition.  The record also includes VA treatment records from VA Medical Center in Fayetteville, Arkansas, VA examination reports dated in December 2003, January 2009, and June 2010, and private medical records from St. Johns Clinic, Dr. J.K.R., Dr. J.G.Y., and Dr. C.M.J., which indicate that the Veteran suffers from anxiety, irritable bowel syndrome, and reflux.   

Of particular interest are a December 2000 treatment record and a February 2001 letter from Dr. J.K.R. where the Veteran complained of suffering from bowel problems since he was a child.  He was diagnosed with irritable bowel syndrome.  It appears that Dr. J.K.R. based his finding that the irritable bowel syndrome existed since childhood on the Veteran's own statements.  It does not appear that this physician reviewed any previous medical records.  There are no additional records either dated prior to or after service that indicate the Veteran suffered from a gastrointestinal disability prior to service entrance.  

As provided above, the June 2009 VA examiner noted that the Veteran's irritable bowel syndrome had its onset during service.  However, the August 2010 VA examiner opined that it pre-existed service.  This examiner based his opinion of Dr. J.K.R.'s findings noted above.  Interestingly, this August 2010 VA examiner stated that Dr. J.K.R. found the Veteran's pre-existing condition "ha[d] not progressed beyond its natural progression while in or out of service."  However, a review of these private treatment records, to include the December 2000 treatment note and the February 2001 letter, certainly do not comment on the aggravation of a stomach condition.  The weight of a medical opinion is diminished where an opinion is ambivalent, based on an inaccurate factual premise, based on an examination of limited scope, or where the basis for the opinion is not stated.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Skylar v. Brown, 5 Vet. App. 140 (1993).  Because this VA opinion is based on an inaccurate factual premise (i.e., that Dr. J.K.R. found no aggravation of the Veteran's stomach condition), the weight of this negative nexus opinion is diminished.  

Further, the Veteran provided testimony that he was healthy prior to service entrance.  He indicated that only after his exposure to the harmful chemicals and/or radiation did he begin to suffer from numerous medical problems, to include his stomach problems.  The Board finds that the Veteran is competent to report that the symptoms related to his stomach disorders did not start prior to service entrance.  See Charles v. Principi, 16 Vet. App. 370 (2002); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).
Nonetheless, the Board reiterates that a lack of aggravation during service must be shown by clear and unmistakable evidence.  See Wagner v. Principi 370 F.3d 1089, 1094-1096 (Fed. Cir. 2004); see also Vanerson v. West, 12 Vet. App. 254, 258 (1999)( noting that "clear and convincing" burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than clear and unmistakable evidence).  Thus, although the August 2010 VA addendum opinion indicated that that Veteran's stomach disorder was "less likely as not" related to his military service, the opinion does not meet the "onerous" evidentiary standard, requiring that the no-aggravation result be "undebatable."  Cotant v. West, 17 Vet. App. 116, 131 (2003) (citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993)).  In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the presumption of soundness is for application and that clear and unmistakable evidence has not shown that the Veteran had a pre-existing condition or that such a condition worsened during service.   As such, the Veteran's disability is not found to have pre-existed his service.  
Based upon the foregoing, the record is insufficient to adjudicate this claim as the August 2010 VA examination opinion did not indicate whether the Veteran's irritable bowel syndrome could be related to service, assuming that this condition did not pre-exist service, to include in-service exposure to missile fuel or radiation.  Further, based upon the June 2009 examiner's opinion that the Veteran's reflux and peptic ulcer disorder are related to service symptoms, it would be helpful for the examiner on remand to provide an opinion as to whether the Veteran's irritable bowel syndrome is related to his peptic ulcer disorder and/or reflux disease.  

Finally, as noted above, in October 2008, the Veteran alleged that he was exposed to radiation while serving in the missile program.  It is from this radiation exposure as well as the chemical exposure that the Veteran asserts he developed his medical problems, to include his anxiety disorder and stomach problems.  When the Board addresses questions or issues that the RO did not previously consider, "the Board must secure a waiver from a claimant or otherwise determine that there would be no prejudice to the claimant by proceeding to adjudicate the question or issue."  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  Similarly, where the Board considers law not previously considered by the RO, the Board is required to notify the claimant and indicate that consideration of this law may result in a decision adverse to the claimant.  See 38 C.F.R. § 20.903(b) (2010) (requiring Board to "notify the appellant and his or her representative" of its intent to consider a law not considered by RO, where consideration 'could result in denial of the appeal").  McBurney v. Shinseki, 23 Vet. App. 136, 138 (2009).  The RO did not adjudicate this theory of entitlement.  On remand, the RO should develop and adjudicate this alternate theory of entitlement.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a gastrointestinal VA examination to determine whether the Veteran's current irritable bowel syndrome is etiologically related to service, to include the harmful in-service chemical spill and/or any radiation exposure.  The examiner should concede that the Veteran's irritable bowel syndrome did not pre-exist service.  

The examiner should also clarify whether the Veteran's peptic ulcer disability and reflux disorder are (a) etiologically related to service and/or (b) related to the Veteran's irritable bowel syndrome.  The examiner should directly address the etiological relationship (e.g. causation and aggravation), if any, between the irritable bowel syndrome and his peptic ulcer disorder and reflux disorder.  The claims folder must be made available to and reviewed by the examiner prior to the examination.  Appropriate testing should be conducted, and the results reviewed, prior to the final opinion.  The examiner should describe all findings in detail and explain the rationale for any conclusions reached.  

It would be helpful if the examiner uses the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.

2. After the above development has been completed, the RO should readjudicate these claims on direct and secondary grounds, to include as due to in-service exposure to missile fuel and radiation.  If the benefit on appeal remains denied, an additional supplemental statement of the case should be issued, and the Veteran and his representative should be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (2010).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


